[UNITED OF OMAHA LOGO] ULTRA-REWARDS VARIABLE ANNUITY ULTRA-SELECT SERIES L VARIABLE ANNUITY Prospectus Supplement Dated July 24, 2013 Subject to a shareholder vote to be held on August8, 2013, effective August14, 2013, the MFS® High Income Series will merge into the MFS® VIT High Yield Portfolio. The MFS® High Income Series Subaccount will begin investing in the MFS® VIT High Yield Portfolio and will change its name on the same date to MFS® VIT High Yield Portfolio. All references to the former (MFS® High Income Series) name in the Prospectus are hereby changed to reflect the new name effective August14, 2013. Subject to a shareholder vote to be held on August8, 2013, effective August14, 2013, the MFS® Strategic Income Series will merge into the MFS® VIT Strategic Income Portfolio. The MFS® Strategic Income Series Subaccount will begin investing in the MFS® VIT Strategic Income Portfolio and will change its name on the same date to MFS® VIT Strategic Income Portfolio. All references to the former name (MFS® Strategic Income Series) in the Prospectus are hereby changed to reflect the new name effective August14, 2013. Investors should retain this supplement for future reference. UNITED OF OMAHA LIFE INSURANCE COMPANY,Variable Product Services or COMPANION LIFE INSURANCE COMPANY,Variable Product Services Mailing Address:P.O.Box 750497, Topeka, Kansas 66675-04971-800-238-9354
